Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)      the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claims 1-5 use the word “mean”: exclusion region setting means; marker extraction means; image generation means; obstacle extraction means; region-of-interest setting means; switching setting means. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "image generation unit; integration unit" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Leiblein et al. (US 2010/0256510) and in view of Yamamoto (US 2015/0324995).

3.	Addressing claim 1, Leiblein discloses an X-ray fluoroscopic imaging apparatus comprising:
an X-ray tube configured to irradiate an X-ray to a subject (see [0026], [0028] and Fig. 1, element 4 is the x-ray source tube); 
an X-ray detector configured to detect the X-ray that has transmitted through the subject (see Fig. 1 and [0028], element 5);
an image generation unit configured to generate an X-ray image of a region including a device to be inserted into a body of the subject by using a detection signal output from the X-ray detector (see Fig. 3, abstract and [0023]);
marker extraction means configured to extract a marker provided on the device (see [0027] and Fig. 3, extract markers from the images 17);
an integration unit configured to generate an integrated image by superimposing a plurality of the X-ray images based on a position of the marker extracted by the marker extraction means (see [0027-0028] and Fig. 3; elements 18, 20, 21 and 22 show integrated images with markers and reference lines extract from images 17).

Leiblien does not disclose exclusion region setting means configured to set a boundary line to surround a region in the X-ray image, and set an inner region of the boundary line as an exclusion region in the X-ray image. Yamamoto discloses exclusion region setting means configured to set a boundary line to surround a region in the  image, and set an inner region of the boundary line as an exclusion region in the  image (see [0011], [0052], claims 1-2, 12-13 and Figs. 8C-D; 822 and 823 are exclude because they inside 810; the inner region of the boundary line 810 is the exclusion region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leiblien to set a closed region inside the 

4.	Addressing claims 2-4, Kazuhiko discloses:
exclusion processed image generation means configured to generate an exclusion processed image by removing the range of the exclusion region from the X-ray image (see abstract/solution and Fig. 7; generate an image that exclude pacemaker; display only the region of interest 100 with stent 42; exclude other parts), wherein the marker extraction means extracts the marker from the exclusion processed image (see Leiblien’s paragraph [0027] and Fig. 3, extract markers from the images 17; Leiblien disclose extract markers and Yamamoto discloses exclude region inside boundary line therefore Leiblien in view of Yamamoto would only extract markers from images that only include selected region and exclude pacemaker region);
wherein the marker extraction means detects a candidate of the marker as a feature point from the X-ray image and excludes the feature point included within the range of the closed region from the candidate of the marker, and then identifies the marker from the feature point included in the range outside of the exclusion region to extract the marker provided on the device from a range except for the exclusion region in the X-ray image (see Leiblien’s paragraph [0027] and Fig. 3, extract markers from the 
obstacle extraction means configured to extract a radiopaque material different from any of the marker and the device as an obstacle from the X-ray image, wherein the exclusion region setting means sets the exclusion region so as to surround the obstacle extracted by the obstacle extraction means (see Yamamoto’s [0011], [0052], claims 1-2, 12-13 and Figs. 8C-D; Yamamoto discloses exclude a region so that region is not extracted; Leiblien in view of Yamamoto would extract only selected region having radiopaque material (marker) and not extracted exclusion region having radiopaque material (pacemaker/obstacle)).

Allowable Subject Matter

No art rejection for claim 5. Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments

Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. Applicant argues Yamamoto discloses the exclusion of an area based on preset “improper region conditions” and does not disclose the exclusion of an area based on a set boundary line. Applicant argues Yamamoto does not disclose or suggest “exclusion region setting means configured to set a boundary line to surround a region in the X-ray image and set an inner region of the boundary line as an exclusion region in the X-ray image” as recited in claim 1. Applicant’s argument is not persuasive because Yamamoto discloses this limitation (see [0011], [0052], claims 1-2, 12-13 and Figs. 8C-D; 822 and 823 are exclude because they inside 810; the inner region of the boundary line 810 is the exclusion region). Element 810 is set as an improper an improper region, and from Fig. 8D one can clearly see the boundary line of this improper region 810 in the image. Element 810 show a set boundary line that surround a region in the image and this bounded region is an improper region. The inner region of the boundary line of element 810 is the exclusion region (improper region). Anything inside the boundary of element 810 is to be exclude from extraction or detection as the main object. For example 822 and 823 are inside 810 therefore they are exclude from extraction or detection (see [0052]). See [0027] and [0043], set a region of extremely small contrast as improper region. Basically set a boundary on the low contrast region and call that an improper region. 

    PNG
    media_image1.png
    286
    674
    media_image1.png
    Greyscale

Applicant argues Yamatoto does not disclose that after excluding candidate regions, the process of extracting is then performed. Applicant’s argument is not persuasive because detect object by identify final main object region after identify and exclude the improper region is extracting (see Fig. 5). Further, examiner does not relies on Yamatoto to disclose after excluding candidate regions, perform the process of extracting. The main reference Leiblein discloses extraction means (see [0027] and Fig. 3). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues Yamamoto does not disclose or suggest “marker extraction means configured to extract a marker provided on the device from a range outside the exclusion region in the X-ray image”. Applicant’s argument is not persuasive because Yamamoto disclose detect main object outside the identify improper region and this is the same as extract from a range outside the exclusion region (improper region) in the image. Further, examiner does not relies on Yamamoto to disclose extraction of marker. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues the reference individually while the combination of references disclose the claim limitation. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793